DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species “A” (characterizing a chromosome abnormality) in the reply filed on 10/12/2021 is acknowledged.
Claim 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2021.

Nucleotide and/or Amino Acid Sequence Disclosures
On 5 September 2018, the Office sent a Notice to Comply with Requirements for Patent Applications Containing Nucleotide Sequence and/or Amino Acid Sequence Disclosures. On 5 December 2018, Applicant provided a Sequence Listing as an ASCII text file, and stated (in Remarks, emphasis provided):

    PNG
    media_image1.png
    211
    810
    media_image1.png
    Greyscale

The EFS Acknowledgement Receipt for 12/05/2018 indicates that a paper copy (i.e. a .pdf file) was indeed submitted along with the ASCII text file (encircling provided):

    PNG
    media_image2.png
    854
    930
    media_image2.png
    Greyscale

Applicant also stated (in Remarks):

    PNG
    media_image3.png
    211
    810
    media_image3.png
    Greyscale

However, as indicated above, Applicant has (albeit perhaps unintentionally) provided a “paper copy”. Therefore, a statement in accordance with 37 CFR 1.821(f) is required. In addition, since a paper copy of the sequence listing has been provided, Applicant should amend the specification to remove the incorporation-by-reference paragraph (paragraph [0003] of the specification filed 12/05/2018) along with its heading.

Claim Objections
Claim 19 is objected to because of the following informalities:  Claim 19, line 14, “abundace” should read “abundance”. Appropriate correction is required.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 15 is objected to as being an improper dependent form, because claim 15 fails to depend from a previously set forth claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17, 19-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The terms "similarity" and "dissimilarity" in claim 1, 6 and 14 are relative terms which renders the claim indefinite.  The term "similarity" and "dissimilarity" are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification states: “For example, a target-associated sequence can include a target-associated region with sequence similarity (e.g., full sequence similarity; sequence similarity greater than a threshold percentage and/or amount; etc.) to 
Claims 2-5, 7-13, 15-17, 19-24 inherit and do not remedy the deficiencies of independent claims 1, 6, and 14.

Claim 5 recites the limitation "each of the different pairs" in line 5. There is insufficient antecedent basis for this limitation in the claim. It is unclear as to what “the different pairs” refers.

Claim 7 recites the limitation “determining the set of target-associated abundance metrics based on the first set of peaks and the at least one of the substitution, the insertion and the deletion” in line 4-5. It is unclear if the limitation is referring to A) determining the set of target-associated abundance metrics based on the first set of peaks, and determining the at least one of the substitution, the insertion and the deletion, or B) determining the set of target-associated abundance metrics, based on both the first set of peaks and the at least one of the substitution, the insertion and the deletion.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-5, 14-17, 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In particular, the amendment from “Sanger sequencing” to “fluorescence-based sequencing” in independent claims 1, line 13 and claim 14, line 4 adds new matter, i.e. fluorescence-based sequencing methods, other than Sanger sequencing, that generate a “chromatogram-related output”, which lacks support in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 14-20 and 24 are directed to an abstract idea.
The proper analysis for compliance of claims reciting a judicial exception under 35 U.S.C. 101 is found in MPEP 2106, which sets forth a subject matter eligibility test (see flow chart, MPEP 2106 (III)). 

With regard to step 1, claim 14-20 and 24 are directed to a method and thus passes this step. 

With regard to step 2A, Prong 1 (see MPEP 2106.04(a)(III)), claim 14-20 and 24 are directed to an abstract idea, as discussed above, as the claims recite a process which could be practiced entirely in 

Regarding step 2A, Prong 2, claims 14-20 and 24 fail to recite any additional elements in addition to the mental step of “determining”. In particular, claim languages that reference sequencing steps, such as in claim 19, refer to the limitation “fluorescence-based sequencing” in claim 14, which is not a positive step of the claimed process, and merely describes the source of the chromatogram-related data.
Therefore, claim 14, 17-20 fails to pass this step.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 6, 7, 8, 9, 10, 14, 17, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WIPO Publication No. WO 2006/011738 A1 to Hong et al. (hereinafter “Hong”).
Regarding claim 6, Hong teaches method for facilitating characterization of a medical condition from a sample comprising target molecules (pg 1, line 9-19), the method comprising:
generating a set of target-associated molecules comprising a target-associated sequence (pg 7, line 13-21)  comprising: 

and target variation region with sequence dissimilarity to a sequence region of the target sequence (pg 7, line 16-21; SNP is introduced to the artificial SNP sequence compared to a test sample DNA sequence has shared sequence except for the artificially introduced SNP); 
performing Sanger sequencing (pg 19, line 6-24; note the method of Hong uses a chain-termination sequencing method using sequencer comprising amplification with fluorescence-labeled ddNTPs and followed by capillary electrophoresis) based on the set of target-associated molecules and the target molecules comprising the target sequence (pg 19, line 6-pg 20, line 2), to determine at least one chromatogram-related output (Fig. 4) comprising a first set of peaks associated with the first target-associated region (pg 19, line 6-19; note the signals from differentially labeled nucleotides is measured along the single base extension reaction and capillary electrophoresis, which include the target-associated and target variation regions), the first target sequence region of the biological target (pg 19, line 6-19), the target variation region (Fig. 4), and the sequence region of the biological target (Fig. 4); 
determining a set of target-associated abundance metrics for a set of different pairs of bases based on the first set of peaks of the at least one chromatogram-related output (Fig. 3; pg 15, line 18-24; pg 17, line 1-4; note the relative ratio is determined based on different gene sequences, i.e. different pairs of artificial SNPs and target sample sequences, i.e. A/A’ and B/B’), wherein each different pair of bases, from the set of different pairs of bases, corresponds to a pair of a base of the target-associated sequence and a base of the target sequence (pg 15, line 18-24); 
and facilitating the characterization of the medical condition based on the set of target- associated abundance metrics and a set of reference-associated abundance metrics describing 

Regarding claim 7, Hong teaches the method of Claim 6, and Hong teaches the target variation region comprises at least one of a substitution, an insertion, and a deletion, relative to the sequence region of the target sequence (pg 13, line 10-13), and wherein determining the set of target-associated abundance metrics comprises determining the set of target-associated abundance metrics based on the first set of peaks  (Fig. 3; the overall target-associated abundance is interpreted as the relative ratio (=(A/A')/(B/B'), A or B represents the peak of test sample, while A’ or B’ represents the peak of artificial SNP sequence) and the at least one of the substitution, the insertion, and the deletion (pg 17, line 5-9; note the at least one of the substitution, the insertion, and the deletion distinguish artificial SNP sequences from the test sample sequences).

Regarding claim 8, Hong teaches the method of claim 7, and Hong teaches the target variation region comprises at least one of the insertion and the deletion (pg 13, line 10-13), 
wherein the at least one chromatogram-related output comprises alignment positions corresponding to the first set of peaks (Fig. 4), and 
wherein determining the set of target-associated abundance metrics comprises, for each of the different pairs (Fig. 3; pg 15, line 18-24; pg 17, line 1-4; note relative ratio is determined different pairs of artificial SNPs and target sample sequences, i.e. A/A’ and B/B’): determining a peak intensity metric, at a first alignment position of the alignment positions, for the base of the first target-associated sequence of the pair based on the at least one chromatogram-related output (Fig. 4; pg 26, line 16-22; pg 27, line 21-pg 28, line 6; Fig. 10); determining a peak intensity metric, at a second alignment position 

Regarding claim 9, Hong teaches the method of Claim 8, wherein the first alignment position corresponds to a first peak and a second peak of the first set of peaks (Fig. 4), wherein the first peak corresponds to an overlapping base of the target-associated sequence (Fig. 4; pg 19, line 20-pg 20, line 2), wherein the first peak corresponds to a first target-associated abundance metric of the set of target-associated abundance metrics (Fig. 3-4), wherein the second peak corresponds to an overlapping base of the target sequence (Fig. 4; pg 19, line 20-pg 20, line 2), and wherein the second peak corresponds to a second target-associated abundance metric of the set of target-associated abundance metrics (Fig. 3-4).

Regarding claim 10, Hong teaches method of Claim 6, wherein the medical condition comprises a chromosomal abnormality (pg 1, line 9-19), wherein the first target sequence region is associated with a first chromosome (pg 15, line 18-pg 16, line 9; Fig. 3), wherein a reference sequence region of the biological reference is associated with at least one of a second chromosome (pg 15, line 18-pg 16, line 9; Fig. 3; Hong compares chromosome changes between a standard and test sample), and wherein facilitating the characterization of the medical condition comprises facilitating the characterization of the chromosomal abnormality, based on the set of target-associated abundance metrics and the set of 
 
Regarding claim 14, Hong teaches a method for biological target quantification from a sample comprising target molecules (pg 1, line 9-19), the method comprising: determining at least one chromatogram-related output associated with a first set of target- associated molecules and a set of target molecules (pg 19, line 6-pg 20, line 2; Fig. 4), based on fluorescence-based sequencing associated with the first set of target-associated molecules and the set of target molecules (pg 19, line 6-pg 20, line 2; note the target-associated molecules are interpreted as the artificial SNP sequences and the target molecules are test sample sequence), wherein the first set of target-associated molecules comprises a first target-associated sequence (pg 7, line 16-21; pg 5, line 24-pg 6, line 6; the artificial SNP sequence and test sample DNA sequence has shared sequence except for the artificially introduced SNP) comprising: a first target-associated region with sequence similarity to a first target sequence region of a first target sequence of a biological target (pg 7, line 16-21; pg 5, line 24-pg 6, line 6; the artificial SNP sequence and test sample DNA sequence has shared sequence except for the artificially introduced SNP), wherein the set of target molecules comprises the first target sequence region (pg 7, line 16-21); and a target variation region with sequence dissimilarity to a sequence region of the first target sequence (pg 7, line 16-21); and determining a first overall abundance metric describing a first abundance of the biological target for the sample based on a first set of target-associated abundance metrics (Fig. 3; relative ratio (overall abundance of target A gene in the method of Hong) is calculated based on the relative abundance of artificial SNP (A’) (a target-associated abundance metric) and test sample sequence (A) (a target-associated abundance metrics).



Regarding claim 19, Hong teaches the method of Claim 14, wherein the fluorescence-based sequencing comprises: Sanger sequencing (pg 19, line 6-pg 20, line 2; note the method of Hong uses a chain-termination sequencing method using sequencer comprising amplification with fluorescence-labeled ddNTPs followed by capillary electrophoresis) of a first sample comprising the first set of target-associated molecules (Fig. 4); and Sanger sequencing of a second sample comprising the set of target molecules, wherein determining the at least one chromatogram-related output comprises (Fig. 4): 
determining a first chromatogram-related output associated with the first set of target-associated molecules, based on the Sanger sequencing of the first sample (Fig. 4); 
and determining a second chromatogram-related output associated with the set of target molecules, based on the Sanger sequencing of the second sample (Fig. 4), and wherein determining the first overall abundance metric comprises determining a first set of target-associated abundance metrics based on the first chromatogram-related output and the second chromatogram-related output (Fig. 2-3; pg 17, line 5-20).  

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brinkman et al. (hereinafter “Brinkman”; Nucleic Acids Research, 2014; as cited in IDS).
Re claim 14, Brinkman teaches a method for biological target quantification from a sample comprising target molecules (Abstract), the method comprising: 

a first target-associated region with sequence similarity to a first target sequence region of a first target sequence of a biological target (pg 3, col 1, para 4; Fig. 1; as seen in Fig. 1, the wild-type and the mixture of indel nucleic acids share sequence identity), wherein the set of target molecules comprises the first target sequence region (pg 3, col 1, para 4); 
and a target variation region with sequence dissimilarity to a sequence region of the first target sequence (pg 3, col 1, para 4); 
and determining a first set of target associated abundance metrics for different sets of bases based on the at least one chromatogram related output (pg 2, col 2, para 4 “the software uses the peak heights for each base, as determined by the sequence analysis software provided by the manufacturer of the capillary sequencing equipment…TIDE uses these peak heights to determine the relative abundance of aberrant nucleotides over the length of the whole sequence trace”; the peak heights of each bases is interpreted as the first set of target associated abundance metrics), wherein each different set of bases, from the different sets of bases, comprises at least one base of the first target associated sequence and at least one base of the first target sequence (Fig. 1b; pg 2, col 2, para 4; pg 3, col 2, para 2; note a relative abundance between the wild type and indel nucleotides are calculated based on the peak heights of each bases of the respective nucleic acids over the length of the whole sequence trace); and determining a first overall abundance metric describing a first abundance of the biological target for the sample, based on the a first set of target-associated abundance metrics (Fig. 1b; pg 2, col 2, para 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hong, in view of US Pre-Grant Publication No. US 2012/0010085 A1 to Rava et al. (hereinafter “Rava”).
Regarding claim 1, Hong teaches a method for facilitating diagnosis of a genetic disorder (pg 1, line 9-19), the method comprising: 
generating a first set of target-associated molecules comprising a first target-associated sequence (pg 7, line 13-21) comprising: 
a first target-associated region with sequence similarity to a first target sequence region of a first target sequence of a biological target, wherein the biological target is associated with the genetic disorder (pg 7, line 16-21; pg 5, line 24-pg 6, line 6; the artificial SNP sequence and test sample DNA sequence has shared sequence except for the artificially introduced SNP); 
and a target variation region with sequence dissimilarity to a sequence region of the target sequence (pg 7, line 16-21; SNP is introduced to the artificial SNP sequence compared to a test sample DNA sequence has shared sequence except for the artificially introduced SNP); 
generating a co-amplified spike-in mixture based on co-amplifying the first set of target-associated molecules and first nucleic acid molecules from the maternal sample (pg 7, line 16-21), wherein the first nucleic acid molecules comprise the target sequence region (pg 7, line 16-21); 
performing fluorescence-based sequencing on the co-amplified spike-in mixture (pg 8, line 1-2; pg 19, line 6-pg 20, line 2; the co-amplified mixture is analyzed through a fluorescence based sequencing 
facilitating the diagnosis of the genetic disorder based on a comparison between the overall target-associated abundance metric and a reference-associated overall abundance metric describing abundance of a biological reference relative reference-associated molecules (pg 17, line 10-pg 18, line 2; the diagnosis of a chromosome abnormality is based on the relative ratio in a test sample and in a standard sample).
Hong further teaches the genetic disorders that are diagnosed with the disclosed method include chromosome abnormality (pg 1, line 9-19) based on the copy number of the chromosomes (pg 28, line 11-14).
However, Hong fails to teach the method facilitates prenatal diagnosis of a genetic disorder from a maternal sample associated with a pregnant woman.
Rava teaches a method of prenatal diagnosis of chromosome abnormality from a maternal sample associated with a pregnant woman (para [0008]) based on copy number of chromosomes (para [0008]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have extended the method of Hong to detect chromosome abnormality from a prenatal sample, in light of the method of Rava with predictable results, e.g. in order to allow early detection of chromosome abnormality and thus facilitate pregnancy management (MPEP 2143 (I) D).


wherein the first target sequence region is associated with a first chromosome (pg 15, line 18-pg 16, line 9), wherein a reference sequence region of the biological reference is associated with a second chromosome (pg 15, line 18-pg 16, line 9), and wherein facilitating the prenatal diagnosis of the genetic disorder comprises facilitating the prenatal diagnosis of the chromosomal abnormality based on the comparison between the overall target-associated abundance metric and the reference-associated overall abundance metric (pg 17, line 10-pg 18, line 2; the diagnosis of a chromosome abnormality is based on the relative ratio in a test sample and in a standard sample).  

Regarding claim 4, Hong, in view of Rava, teaches the method of Claim 1, Hong teaches facilitating the prenatal diagnosis comprises facilitating the prenatal diagnosis of the genetic disorder based on the overall target-associated abundance metric, and the reference-associated overall abundance metric (pg 17, para 3-pg 18, line 2; the diagnosis of a chromosome abnormality is based on the relative ratio in a test sample and in a standard sample). 
Rava teaches facilitating the prenatal diagnosis comprises facilitating the prenatal diagnosis of the genetic disorder based on a fetal fraction measurement on top of copy number variation (para [0008]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further determined fetal fraction in the prenatal diagnosis, in order to detect fetal aneuploidy from a maternal sample containing a mix of fetal and maternal nucleic acids (para [0009]).

Regarding claim 5, Hong, in view of Rava, The method of Claim 1, and Hong teaches the target variation region comprises at least one of an insertion and a deletion compared to the target sequence 

Regarding claim 23, Hong, in view of Rava, teaches the method of claim 1, wherein performing fluorescence-based sequencing comprises: Sanger sequencing of a first sample comprising the first set of target-associated molecules (pg 19, line 6-pg 20, line 2; note the method of Hong uses a chain-termination sequencing method using ABI 3100 sequencer comprising amplification with fluorescence-labeled ddNTPs followed by capillary electrophoresis); and Sanger sequencing of a second sample comprising the set of target molecules (pg 19, line 6-pg 20, line 2), wherein determining the at least one chromatogram-related output comprises: determining a first chromatogram-related output associated with the first set of target-associated molecules, based on the Sanger sequencing of the first sample (Fig. 4); and determining a second chromatogram-related output associated with the set of target molecules, based on the Sanger sequencing of the second sample (Fig. 4), and wherein determining the first set of target-associated abundance metrics comprises determining the first set of target-associated abundance metrics based on the first chromatogram-related output and the second chromatogram-related output (pg 19, line 20-pg 20, line 2; pg 15, line 18, pg 16, line 9; pg 17, line 10-12; Fig. 2-3).

Claims 15, 16, 20, 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hong, in view of US Pre-Grant Publication No. US 2016/0187292 A1 to Yoshida et al. (hereinafter “Yoshida”).
Regarding claim 15, Hong, in view of Yoshida, teaches the method of Claim 24, wherein determining the at least one chromatogram-related output comprises determining the at least one chromatogram-related output based on the fluorescence-based sequencing associated with the first set of target-associated molecules, the set of target molecules (pg 19, line 6-pg 20, line 2; Fig. 4), based on fluorescence-based sequencing associated with the first set of target-associated molecules and the set of target molecules (pg 19, line 6-pg 20, line 2; note the target-associated molecules are interpreted as the artificial SNP sequences and the target molecules are test sample sequence), and a second set of target-associated molecules (pg 15, line 18-21; Fig. 2-4; artificial SNP sequences associated with two different genes are detected), wherein the second set of target-associated molecules comprises a second target-associated sequence comprising a second target-associated region with sequence similarity to a second target sequence region of a second target sequence (pg 7, line 16-21; pg 15, line 18-24), and wherein the method further comprises determining a second set of target-associated abundance metrics (Fig. 3; the second set of target-associated abundance metrics comprises the abundance of artificial SNP (B’) (a target-associated abundance metric) and test sample sequence (B) (a target-associated abundance metrics)), but fails to teach the second set of target-associated abundance metrics is detected for different sets of bases of the second target-associated sequence and the second target sequence, based on the at least one chromatogram-related output.  
Yoshida further calculating a set of abundance metrics of a sequence through Sanger sequencing, in which each abundance metric, of the overall abundance metrics, corresponds to each base of said sequence (Abstract; claim 8 “A gene analysis method comprising:…performing electrophoresis of a nucleic acid sample to be analyzed labeled for each base type…generating waveform data of detected intensity of the nucleic acid sample the electrophoresis of which is 

Regarding claim 16, Hong, in view of Yoshida, teaches the method of Claim 15, wherein the first target sequence corresponds to a first loci of a chromosome (pg 15, line 18-19 “The genes may be in a same chromosome”), wherein the second target sequence corresponds to a second loci of the chromosome (pg 15, line 18-19), and wherein the method further comprises facilitating characterization of a chromosomal abnormality based on the first overall abundance metric (pg 17, para 3-pg 18, line 2).

Regarding claim 20, Hong teaches method of Claim 14, but fails to teach determining the first set of target- associated abundance metrics based on the at least one chromatogram-related output comprises determining the first set of target-associated abundance metrics for the different sets of bases based on at least one of peak intensities, peak areas, peak metrics for bases sharing a base type, and peak metrics for bases with different base types.  
Yoshida teaches a method of calculating a set of abundance metrics of a sequence through Sanger sequencing, in which each abundance metric, of the overall abundance metrics, corresponds to each peak intensity of each bases of said sequence (Abstract; claim 8 “A gene analysis method comprising:…performing electrophoresis of a nucleic acid sample to be analyzed labeled for each base type…generating waveform data of detected intensity of the nucleic acid sample the electrophoresis of 
It would have been obvious to one of ordinary skill in the art the first set of target-associated abundance metrics, would be derived from the peak intensities of different sets of bases, in order to distinguish sequences with small base differences with high sensitivity (para [0012]; para [0018] of Yoshida).

Regarding claim 24, Hong teaches the method of claim 14, but fails to teach determining the first overall abundance metric further comprises: determining a first set of target-associated abundance metrics (relative ratio (overall abundance of target A gene in the method of Hong) is calculated based on the relative abundance of artificial SNP (A’) (a target-associated abundance metric) and test sample sequence (A) (a target-associated abundance metrics)), but fails to teach the first set of target-associated abundance metrics is determined for different sets of bases based on the at least one chromatogram-related output, wherein each different set of bases, from the different sets of bases, comprises at least one base of the first target-associated sequence and at least one base of the first target sequence.   
Yoshida teaches a method of calculating an overall abundance metric of a sequence through Sanger sequencing, in which each abundance metric, of the overall abundance metrics, corresponds to each base of said sequence (Abstract; claim 8 “A gene analysis method comprising:…performing electrophoresis of a nucleic acid sample to be analyzed labeled for each base type…generating waveform data of detected intensity of the nucleic acid sample the electrophoresis of which is performed by detecting a label signal for the each base type…calculating relative signal intensity of 
It would have been obvious to one of ordinary skill in the art the first set of target-associated abundance metrics would be derived from different sets of bases corresponding to the first target-associated sequence and at least one base of the first target sequence, according to the method of Yoshida where the target associated metrics of a sequence is obtained from the peak intensity of every base of said sequence, in order to distinguish sequences with small base differences with high sensitivity (para [0012]; para [0018] of Yoshida).

Claims 3, 21, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hong, in view of Rava and Yoshida.
Regarding claim 3, Hong, in view of Rava, teaches the method of Claim 2, and Hong teaches the genetic disorder comprises the chromosomal abnormality (pg 1, line 9-19), 
wherein the first target sequence corresponds to a first loci of the first chromosome (pg 18, line 9-20; pg 15, line 7-24), 	
wherein the method further comprises: 
generating a second set of target-associated molecules comprising a second target-associated sequence (pg 15, line 7-24; Fig. 2), wherein the second target-associated sequence comprises: 
a second target-associated region with sequence similarity to a second target sequence region of a second target sequence (pg 15, line 7-10), wherein the second target sequence corresponds to a second loci of the first chromosome (pg 15, line 18-19 “The genes may be in a same chromosome”); 

wherein determining the overall target-associated abundance metric comprises determining the overall target-associated abundance metric based on the first set of target-associated abundance metrics and the second set of target-associated abundance metrics (Fig. 3; pg 17, line 10-12; the overall target-associated abundance is interpreted as the relative ratio (=(A/A')/(B/B')), calculated based on the first and second set of target-associated abundance metrics representing the first gene A and second gene B of the same chromosome; pg 15, line 18-24), 
and wherein the reference sequence region of the biological reference is associated with the second chromosome (pg 15, line 18-pg 16, line 9; Fig. 3), but fails to teach each target-associated abundance metric, of the second set of target-associated abundance metrics, corresponds to a different pair of a base of the second target-associated sequence and a base of the second target sequence. 
Yoshida teaches a method of calculating an overall abundance metric of a sequence through Sanger sequencing, in which each abundance metric, of the overall abundance metrics, corresponds to each base of said sequence (Abstract; claim 8 “A gene analysis method comprising:…performing electrophoresis of a nucleic acid sample to be analyzed labeled for each base type…generating waveform data of detected intensity of the nucleic acid sample the electrophoresis of which is performed by detecting a label signal for the each [0012] base type…calculating relative signal intensity of signal intensity in the each peak position relative to the signal intensity in the other selected peak position”; claim 12 “a base sequence of the nucleic acid sample is determined based on an average value or a standard deviation of the relative signal intensity”). As discussed, Hong teaches a target-associated abundance metrics is calculated based on a ratio between the peak intensity of target-associated molecules and biological target (Fig. 2-4; a relative ratio (target-associated abundance) is 
It would have been obvious to one of ordinary skill in the art to have obtained the second set of target-associated abundance metrics, wherein each target-associated abundance metric corresponds to a different pair of a base of the second target-associated sequence and a base of the second target sequence, in order to distinguish sequences with small base differences with high sensitivity (para [0012]; para [0018]).

Regarding claim 21, Hong, in view of Rava, teaches the method of Claim 1, but fails to teach determining the overall target-associated abundance metric based on the first and second peaks further comprises: determining a first set of target-associated metrics, wherein each target-associated abundance metric, of the first set of target-associated abundance metrics, corresponds to a different pair of a base of the first target-associated sequence and a base of the first target sequence. 
Yoshida teaches a method of calculating an overall abundance metric of a sequence through Sanger sequencing, in based on each peak intensity corresponding to each base of said sequence (Abstract; claim 8 “A gene analysis method comprising:…performing electrophoresis of a nucleic acid sample to be analyzed labeled for each base type…generating waveform data of detected intensity of the nucleic acid sample the electrophoresis of which is performed by detecting a label signal for the each base type…calculating relative signal intensity of signal intensity in the each peak position relative to the signal intensity in the other selected peak position”; claim 12 “a base sequence of the nucleic acid 
It would have been obvious to one of ordinary skill in the art to have derived the overall target-associated abundance metrics from different sets of bases corresponding to the first target-associated sequence and at least one base of the first target sequence, according to the method of Yoshida, where the abundance metrics of a sequence is obtained from the peak intensities of every bases, in order to distinguish sequences with small base differences with high sensitivity (para [0012]; para [0018] of Yoshida).

Regarding claim 22, Hong, in view of Rava and Yoshida, teaches the method of Claim 21, and Hong teaches determining the first set of target- associated abundance metrics comprises, for each of the different pairs: determining a peak intensity metric for the base of the first target-associated sequence of the pair, based on the at least one chromatogram-related output (Fig. 4; pg 27, line 21-pg 28, line 6; Fig. 10); determining a peak intensity metric for the base of the first target sequence of the pair, based on the at least one chromatogram-related output (Fig. 4; pg 27, line 21-pg 28, line 6; Fig. 10); and determining a target-associated abundance metric of the first set of target-associated abundance metrics, based on the peak intensity metric for the base of the first target-associated sequence and the peak intensity metric for the base of the first target sequence (pg 17, line 5-pg 18, line 2; Fig. 2-3, note A denotes the abundance of test sample sequence (biological target) and A’ denotes the abundance of artificial SNP sequence (target-associated molecules), the relative ratio (overall target-associated abundance) comprises a ratio of A/A’)).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101. 
Claim 14, 17, 19-20, 24 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1, 16, 19, 27 of copending Application No. 17/210488. (reference application). 
This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-13, 21-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5,11-12,16-17,19-20,24-27,30-31,36,38,42,46-48,51-55,60-61,65-69,75,77-80,82-83,90,93,96,100 and 102-108 of copending application ‘488. Although the claims at issue are not identical, they are not patentably distinct from each other. Application ‘488 fails to recite 1) facilitating the prenatal diagnosis of the genetic disorder based on a comparison between the overall target-associated abundance metric and a reference-associated overall abundance metric describing abundance of a biological reference relative reference-associated molecules; 2) determining a set of 
As discussed, Hong teaches a method teaches a method for facilitating diagnosis of a genetic disorder (pg 1, line 9-19), based on fluorescence-based sequencing on a co-amplified spike-in mixture (g 8, line 1-2; pg 19, line 6-pg 20, line 2), the method comprises:
determining a set of target-associated abundance metrics for a set of different pairs of bases based on the first set of peaks of the at least one chromatogram-related output (Fig. 3; pg 15, line 18-24; pg 17, line 1-4; note relative ratio is determined based on two separate gene sequences, i.e. different pairs of artificial SNPs and target sample sequences, i.e. A/A’ and B/B’), wherein each different pair of bases, from the set of different pairs of bases, corresponds to a pair of a base of a target-associated sequence and a base of a target sequence (pg 15, line 18-24);
and facilitating said diagnosis based on a comparison between the overall target-associated abundance metric and a reference-associated overall abundance metric describing abundance of a biological reference relative reference-associated molecules (pg 17, line 10-pg 18, line 2). 
Rava teaches a method of prenatal diagnosis of chromosome abnormality from a maternal sample associated with a pregnant woman (para [0008]) based on copy number of chromosomes (para [0008]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have extended the method of Hong to detect chromosome abnormality from a prenatal sample, in light of the method of Rava with predictable results, e.g. in order to allow early detection of chromosome abnormality and thus facilitate pregnancy management (MPEP 2143 (I) D).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONNIE TSUN YING LAU whose telephone number is (571)272-7346. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on (571)272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/B.L./Examiner, Art Unit 1637           
/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637